Exhibit 10.1

 

 

  June 26, 2015  

[Investor]

[Address]

[Address]

Ladies and Gentlemen:

Reference is made to the Common Stock Purchase Warrant, dated December 2, 2014,
that you received from Guided Therapeutics, Inc. (the “Company”) in connection
with its public offering of securities on that date (the “Warrant”). By signing
this letter agreement you agree to the following:

1.                  You shall exchange the Warrant for two new warrants, each in
form attached hereto (the “New Warrants”). The first New Warrant will have an
exercise price of $0.09 per share, and the second New Warrant will have an
exercise price of $0.11 per share. Other than exercise price, each New Warrant
will have identical terms, and each New Warrant will be exercisable for the same
number of shares of the Company’s common stock as the Warrant, at any time
beginning December 2, 2015 until December 2, 2020. Delivery of the New Warrants
is contingent upon return of a duly executed copy of this letter agreement along
with the original Warrant (or an affidavit of lost warrant, in form provided by
the Company upon request). The Company agrees to use its commercially reasonable
efforts to register the shares of its common stock underlying the New Warrants
on a resale registration statement that it expects it will be required to file
pursuant to a customary registration rights agreement entered into connection
with a proposed capital-raising transaction (the “Proposed Transaction”).

2.                  You shall duly execute and deliver the attached Amendment to
Securities Purchase Agreement, amending the Securities Purchase Agreement, dated
November 26, 2014, to remove the restriction on Variable Rate Transactions (as
defined therein) and the restriction from undertaking a reverse or forward stock
split or reclassification of the Company’s common stock.

3.                  As additional consideration for the above, within three
business days of the Company’s receipt of the Warrant, the Company will issue to
you $________ in shares of the Company’s common stock, valued as of the closing
price of the Company’s common stock of the effective date of this letter
agreement (the “Additional Shares” and, with the New Warrants and the shares of
the Company’s common stock issuable upon exercise of the New Warrants, the
“Consideration”). [1] The Additional Shares will be issued free of restrictive
legends. You agree not to transfer the shares (other than to an affiliate) at
any time prior to (i) 90 days from the date of issuance or (ii) the
effectiveness of a registration statement registering for resale any or all of
the securities issued in the Proposed Transaction.

1 The aggregate dollar amount of the Additional Shares will be 7.7778% of the
amount you invested in the December 2014 public offering. For example, if you
invested $450,000 in the December 2014 public offering, you would receive
$35,000 in Additional Shares ($450,000 x 0.077778 = $35,000).

 

 

 



4.                  Upon receipt of the Consideration, you relinquish all
rights, title and interest you have in the Warrant (including any claims you may
have against the Company related thereto) and assign the same to the Company.
You understand and acknowledge that upon the Company’s acceptance of the
Warrant, the Warrant will be canceled.

5.                  You represent and warrant that (a) you have the full power
and authority to exchange the Warrant for the Consideration; (b) the Warrant is
free and clear of all security interests, liens, restrictions, charges,
encumbrances, conditional sales agreements or other obligations relating to the
sale or transfer thereof and not subject to any adverse claims; (c) you are an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended, you can bear the
economic risk of an investment in the Consideration, and you have such knowledge
and experience in financial and business matters and your are capable of
evaluating the merits and risks of investment in the Consideration; (d) you have
had the opportunity to review the Company’s current business prospects,
financial condition and operating history as set forth in the Company’s filings
with the Securities and Exchange Commission; and (e) you have had the
opportunity to ask questions and receive answers from the Company regarding all
the information you consider necessary or appropriate for deciding whether to
invest in the Consideration.

6.                  You acknowledge that the issuance of the Consideration will
not be registered under the Securities Act of 1933, as amended, that the
Consideration is being offered and sold to you in reliance on specific
exemptions from the registration requirements of U.S. federal and state
securities laws, and that the Company is relying in part upon the truth and
accuracy of, your representations, warranties, agreements, acknowledgments and
understandings set forth in this letter agreement, in order to determine the
availability of such exemptions and your eligibility to acquire the
Consideration. You further acknowledge that the Consideration may not be offered
for sale, sold, transferred or assigned (a) in the absence of (i) an effective
registration statement for the Consideration under the Securities Act of 1933,
as amended, or (ii) an opinion of counsel to the holder (if requested by the
Company), in a form reasonably acceptable to the Company, that registration is
not required under said act or (b) unless sold or eligible to be sold pursuant
to Rule 144 or Rule 144A under said act. Notwithstanding the foregoing, the
Company acknowledges that the Consideration may be pledged in connection with a
bona fide margin account or other loan or financing arrangement secured by the
Consideration.

7.                  Upon request, you shall execute and deliver any additional
documents deemed by the Company to be necessary or desirable to complete the
exchange of the Warrant for the Consideration.

[ remainder of page intentionally blank ]

 

 



 

 

 

If this letter agreement correctly reflects the terms agreed by you and the
Company, please sign a copy of this letter agreement in the space provided below
and return it, along with the Warrant, to the Company.

Very truly yours,

 

 

GUIDED THERAPEUTICS, INC.

By: /s/ Gene Cartwright
Name: Gene Cartwright
Title: CEO

 

Agreed to as of June 26, 2015:

 

[Investor]

 

 

By:  ____________________________
Name:
Title: